Order, so far as appealed from by the defendants, unanimously reversed, with $20 costs and disbursements, and the motion to dismiss the second and third causes of action granted. The second and third causes of action incorporate by reference the allegations of the dismissed first cause of action which makes it quite clear that the remaining causes of action are insufficient. Order, so far as appealed from by plaintiff, unanimously affirmed. Settle order on notice. Concur — Peck, P. J., Cohn, Callahan, Breitel and Bastow, JJ.